EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Wagner on July 19, 2022.
The application has been amended as follows: 

In Claim 21:
	A laryngoscope blade, comprising:
a curved superior surface along a first side of the blade; 
a curved inferior surface along an opposite second side of the blade, the curved inferior surface configured to face a patient’s tongue when the laryngoscope blade is fully inserted in a patient for use, wherein, in an intermediate portion of the laryngoscope blade, the curved superior surface and the curved inferior surface each curve along a respective radius of curvature, wherein a radius of curvature of the superior surface is less than a radius of curvature of the inferior surface;
a channel extending partially through a length of the laryngoscope blade;
an aperture positioned between the curved inferior surface and the channel; [[and]]
a buttressed region disposed on a proximal end of the laryngoscope blade and extending laterally away from the inferior surface, wherein the aperture extends completely through the buttressed region; and 
wherein a distance between the inferior surface and superior surface is maximum in the intermediate portion of the laryngoscope blade, and the distance between the inferior surface and superior surface narrows in the proximal portion of the blade.

	In Claim 30:

	 A laryngoscope blade, comprising:
a superior surface along a first side of the blade; 
an inferior surface along an opposite second side of the blade, the inferior surface configured to face a patient’s tongue when the laryngoscope blade is fully inserted in a patient for use;
a channel positioned directly between the superior surface and the inferior surface, the channel terminating in a closed end face, wherein, in an intermediate portion of the laryngoscope blade, the superior surface and the inferior surface each curve along a respective radius of curvature that is different from one another, wherein the intermediate portion comprises an aperture, which defines an opening 
a buttressed region disposed on a proximal end of the laryngoscope blade and extending laterally away from the inferior surface, wherein the opening of the aperture extends completely through the buttressed region; and
wherein the distance between the inferior surface and superior surface of the insertion section is maximum in the intermediate portion of the laryngoscope blade, and the distance between the inferior and superior surfaces narrows in the proximal portion of the blade.

	In Claim 32:

	The laryngoscope blade of claim 30, 

	Cancel Claim 33. 

	In Claim 36:
	A laryngoscope blade, comprising:
a superior surface along a first side of the blade; 
an inferior surface along an opposite second side of the blade, the inferior surface configured to face a patient’s tongue when in the laryngoscope blade is fully inserted in a patient for use; 
a channel positioned directly between the superior surface and the inferior surface, wherein the channel extends from the proximal portion of the laryngoscope blade through at least the intermediate portion of the blade, the channel terminating in a closed end face, wherein the superior surface and the inferior surface each curve along a respective radius of curvature that is different from one another, wherein the intermediate portion comprises an aperture 
a buttressed region disposed on a proximal end of the laryngoscope blade and extending laterally away from the inferior surface, wherein the aperture extends completely through the buttressed region; and
wherein a distance between the inferior surface and superior surface of the insertion section is maximum in the intermediate portion of the laryngoscope blade, and the distance between the inferior surface and superior surface narrows in the proximal portion of the blade.

	Cancel Claim 37.

	In Claim 40:
	The laryngoscope blade of claim 37, wherein a thickness of [[the]] a buttress [[of]] in the buttressed region is between 2 mm and 8 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773